Citation Nr: 0103657	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-08 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lichen planus of the oral mucosa. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
lichen planus of the oral mucosa.  In April 1998, the Board 
remanded the claim for further development, to include a VA 
examination regarding the etiology of the lichen planus of 
the oral mucosa.  In a June 1999 rating decision, service 
connection was granted for the disorder as secondary to 
service-connected post-traumatic stress disorder (PTSD) and a 
10 percent disability rating was assigned, effective January 
26, 1995, the date of receipt of the claim.  The veteran 
filed a timely notice of disagreement with the assignment of 
the 10 percent evaluation and perfected his appeal on that 
issue in a timely manner.  In July 2000, the Board remanded 
the claim for clarification on the type of Board hearing that 
he had requested; he subsequently withdrew his request for a 
Board hearing.

The veteran submitted additional evidence in August 2000 and 
waived further consideration by the RO; a supplemental 
statement of the case was not issued.  In light of the 
veteran's waiver, the Board may proceed with consideration of 
the issue on appeal.  See 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  VA has met its duty to assist the veteran.  All relevant 
evidence necessary for an equitable disposition of this 
appeal as to an increased rating for lichen planus of the 
oral mucosa has been obtained, and the veteran was afforded 
an examination.

2.  Since January 26, 1995, the baseline degree of disability 
of the veteran's lichen planus of the oral mucosa, which 
existed without aggravation by post-traumatic stress 
disorder, has been manifested by symptoms akin to slight, if 
any, exfoliation, exudation or itching on a nonexposed 
surface or small area.

3.  Since January 26, 1995, lichen planus of the oral mucosa 
has been manifested by extensive lesions and ulceration but 
not by systemic or nervous manifestations. 


CONCLUSION OF LAW

An initial 30 percent rating for lichen planus of the oral 
mucosa, effective from January 26, 1995, is warranted.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 
4.3, 4.7, 4.20, 4.29, 4.118, Diagnostic Codes 7899-7806 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 10, 1984, statement, F. Howell, MD, noted that the 
veteran had lichen planus of the left buccal vestibule and 
gingiva with an area of slight erosion, along with minimal 
involvement of the right buccal vestibule and a small area of 
gingival involvement on the buccal of the first molar.  Dr. 
Howell described the veteran's lichen planus as being fairly 
typical, indicating that that he explained the "stress" 
aspects of that localized autoimmune disease to the veteran, 
and that a course of action designed to reduce stress was 
recommended.  Steroid mouthwash was prescribed, and dietary 
changes were also recommended.  Dr. Howell also treated the 
veteran's lichen planus from May 1985 to December 1994.
 
Dr. Howell said in a December 1994 statement that the veteran 
had typical lichen planus and that it had been treated for 
some time with good results.  In particular, He noted that in 
April 1991 the lichen planus was under good control.  He also 
reported that, on December 1, 1994, the veteran had continued 
soreness in the lower left posterior buccal vestibule, where 
the lichen planus directly involved the gingiva, and that 
some erosion was present.  Dr. Howell said that an injection 
was given, that the veteran was placed on Lidex gel, and that 
he would be seen again in January 1995.

Dr. Howell's records reflect that, on January 17, 1995, the 
veteran called him and reported that there was no change in 
his condition.  On January 26, 1995, the veteran filed a 
claim of entitlement to service connection for lichen planus 
of the oral mucosa. 

The veteran was afforded a VA general medical examination in 
March 9, 1995.  It was noted that he had a long-standing 
history of apparent lichen planus in the oral cavity.  
Physical examination of the skin revealed no lesions 
consistent with lichen planus over the extensor surfaces of 
the upper and lower extremities.  However, there were lesions 
typical of lichen planus in the buccal mucosa bilaterally, 
consisting of white lacy-like infiltrations of those 
structures.  There was no ulceration.  The examiner concluded 
that there was a history of oral lichen planus.

VA outpatient treatment records reflect that, on March 20, 
1995, the veteran underwent an examination of his mouth, 
which revealed erosion and Wickham's striae in the buccal 
mucosa.  On March 21, 1995, he received a consultation.  He 
reported that he occasionally had ulceration.  Physical 
examination revealed white "lace-like" lesions in the 
posterior buccal mucosa, bilaterally.  No ulceration was 
present.  However, lesions were also present on the buccal 
mucosa adjacent to tooth #19.  The diagnosis was bilateral, 
chronic, non-curable lichen planus on buccal mucosa.  He was 
advised to continue taking medication.

In an April 1995 rating decision, service connection was 
denied for lichen planus of the oral mucosa but granted for 
PTSD.

In an August 2, 1995, statement, Dr. Howell noted that the 
veteran had a long history of being under stress and having 
difficulty coping with stressful situations, which was 
typical of patients with lichen planus.  Dr. Howell said that 
the lichen planus had been kept under fairly good control and 
was last treated on December 1, 1994.  An August 2, 1995, 
treatment record from Dr. Howell reflects that biopsies of 
the right and left checks were performed and that lichen 
planus was in the left retromolar area.  It was also 
indicated that the left side was worse than the right side 
and that slight erosion was present.

At an April 1996 hearing before a hearing officer, the 
veteran testified that he had ulcers and soreness in his 
mouth.  He said that the symptoms of lichens planus increased 
when he became more stressed due to his PTSD.  Transcript.

VA medical records show that in September 1997 the veteran 
underwent a physical examination, which revealed that there 
was a whitish lesion inside the mouth.

In April 1998, the Board remanded the issue of service 
connection for lichen planus for further development, to 
include a VA examination regarding the question of 
aggravation by service-connected PTSD.

VA outpatient treatment records reflect that, on July 27, 
1998, the veteran underwent two evaluations regarding his 
lichen planus.  One medical professional noted white areas in 
the buccal mucosa, bilaterally.  Another evaluation revealed 
leukoplakia and ulcerative lesions in the buccal mucosa, 
bilaterally, with no clinical drainage.

Dr. Howell indicated in a September 28, 1998, statement that 
the veteran had typical lichen planus and his course was 
"normal," also noting that he had responded to medication.  
An enclosed excerpt from a medical treatise noted that the 
severity of the lichen planus frequently paralleled the 
patient's level of stress.  Dr. Howell indicated that he 
concurred with the conclusion of the treatise that lichen 
planus, an autoimmune condition, is definitely mediated by 
stress.  In the medical treatise, it was indicated that the 
reticular form of lichen planus was manifested by the 
presence of numerous interlacing keratotic lines or striae, 
the so-called Wickham's striae.  It was also noted that in 
the erosive form of lichen planus, the central area of the 
lesion was ulcerated and that the process was rather dynamic 
with changing patterns of involvement noted from week to 
week.

On February 1, 1999, the veteran underwent a VA fee-basis 
examination by a dermatologist.  It was reported that the 
intensity of the oral lichen planus varied, resulting in 
occasional tenderness and frequent pain in the left gingival 
sulcus.  It was also indicated that over the past twenty 
years the veteran had become increasingly tense, anxious and 
nervous.  Physical examination revealed that he had a 
characteristic, lace-like pattern on both buccal mucosae.  On 
the left side, the pattern extended down into the gingival 
sulcus and was quite tender.  The examiner determined that 
the veteran had lichen planus.  The examiner indicated that 
although the etiology of lichen planus was unknown, a 
frequent clinical observation was that the onset of the 
disorder was often precipitated by stress, tension and 
fatigue, which could also contribute to perpetuating the 
condition for years.  In an addendum to the initial 
examination report, the examiner indicated that he had 
reviewed the entire medical record, and opined that it was at 
least as likely as not that the veteran's PTSD aggravated the 
lichen planus.

The veteran was afforded a VA fee-basis examination by a 
dental surgeon on February 5, 1999.  He reported that his 
lesion initially began on the left inside his mouth, and that 
it was recognized as lichen planus around 1984.  It was noted 
that due to effective management of the condition, it had 
improved somewhat since its onset.  The veteran indicated 
that, while the condition was now bilateral, the left side 
was most problematic.  He reported that he had painful 
ulceration of the left lesion, and that overall status of the 
left lesion waxed and waned with his level of stress.  He 
denied any facial muscle paralysis, facial drooping, loss of 
hearing or tinnitus.  He also denied that he had any 
difficulties with his tongue, taste, lip movement or teeth.

Physical examination revealed that the maximum opening of the 
jaw was forty millimeters (mm).  The overbite and overjet 
were three and two mm, respectively.  Lateral shifting was 
ten mm bilaterally.  Protrusion was midline at eight mm.  All 
ranges were painlessly performed.  There was no deviation or 
deflection with mandibular motion.  The face was intact to 
sharp/dull, light touch, and vibratory stimuli.  Auscultation 
of the temporomandibular joints revealed no abnormal joint 
sounds, even though he vigorously manipulated his jaw from 
side to side and with repeated mouth opening and closing 
motions.  Palpation of the muscles of mastication was 
unremarkable.  The dentition was molar Angle Class I; the 
dentition was otherwise in good shape and repair.  The right 
cheek had interlacing keratotic lines - i.e., Wickham's 
striae - which produced a lacy pattern on the buccal mucosa 
at the occlusal line.  There was an area of central 
ulceration in the left cheek, with a pseudomembrane covering 
the ulcer.  A red halo and Wickham's striae surrounded the 
ulcer.  The ulcer was described as an erosive lesion.  It was 
noted that it was immediately adjacent to tooth #18.  The gum 
tissue was pink, hygienic and healthy.  Oral cancer screening 
was negative.  Pictures were taken and added to the claims 
folder.  The Board has reviewed them.

The examiner noted that the medical records had been 
reviewed.  The diagnosis was bilateral lichen planus, with an 
erosive form on the left side and a reticular form on the 
right.  The subjective factors of that condition included 
painful ulceration and whitening of the cheek mucosa.  The 
objective factors included Wickham's striae and erosion of 
the buccal mucosa.  The examiner indicated that lichen planus 
was an inflammatory keratotic disease of the skin and mucosa.  
The examiner noted that the epithelial basal cells were the 
primary target in lichen planus, and that the mechanism 
appeared to be related to a cell-mediated immune process.  
The examiner indicated that the severity of the disease often 
followed the patient's level of stress and concluded that the 
veteran's lichen planus was at least as likely as not 
aggravated by his PTSD.  It was noted that there were reports 
that mucosal lesions of lichen planus may be associative with 
neoplastic changes, and that, therefore, periodic oral cancer 
screenings were recommended.

In a May 1999 addendum to the February 5, 1999, examination 
report, the examiner reported that the baseline 
manifestations of the veteran's lichen planus were as 
described in Dr. Howell's May 10, 1984, statement: fairly 
typical lichen planus involving the left buccal mucosa and, 
to a lesser extent, the right buccal mucosa.  The examiner 
also noted that in Dr. Howell's September 28, 1998, 
statement, the lichen planus was described as being normal.  
The examiner opined that the increased manifestations of the 
oral lichen planus were, in part, mediated by stress.  
However, the examiner also concluded that based upon all 
available medical information, the veteran's oral lichen 
planus paralleled his level of stress, but that the 
manifestations were within the normal range of variation 
typically seen with that condition.  Put simply, the examiner 
stated that the available medical evidence showed that the 
aggravation of the veteran's oral lichen planus condition was 
stress-mediated, but that the degree of aggravation had not 
caused either a significant shift in the expected course of 
the condition, or any medically significant increase in 
treatment.

The veteran was seen by M. Wilson, DDS, at a VA medical 
facility on June 2, 1999.  It was noted that he had a long 
history of bilateral, oral, buccal mucosal, erosive-type 
lichen planus.  Physical examination revealed some signs of 
epithelial sloughing but no signs of infection or tumor 
growth.  White striae were also present.  The assessment was 
bilateral, erosive lichen planus.  

In a June 10, 1999, rating decision, service connection was 
granted for lichen planus of the oral mucosa as secondary to 
the service-connected PTSD on the basis of aggravation.  A 10 
percent disability rating was assigned under Diagnostic Codes 
7899-7806 (eczema), effective January 26, 1995, the date of 
the receipt of the claim.  

VA medical records reveal that, on June 11, 1999, the veteran 
complained of tooth pain at tooth #18.  The assessment was 
tooth #18 caries pain.

Later that month, the veteran filed a notice of disagreement 
with the assignment of the 10 percent disability rating.  In 
that statement, he reported that he had constant soreness in 
his mouth, which was not relieved even by using medication 
twice a day.  He said that his mouth would become sore just 
from swallowing or speaking.  He also noted that he had 
extreme soreness at night when he woke up from his PTSD 
nightmares, and that stress worsened the soreness.  He 
indicated that he was examined by a VA oral surgeon on June 
2, 1999, who noted that the lichen planus had spread to the 
gums on the lower right side of his mouth.  He said that his 
lichen planus was erosive in nature, and could cause his gums 
to erode at the base of his teeth, resulting in loosening of 
his teeth.

A VA outpatient treatment record, dated October 6, 1999, 
reflects that the veteran received follow-up treatment for 
his lichen planus.  Physical examination revealed bilateral 
buccal and gingival leukoplakia.  White striae were also 
present.  There was no sloughing, ulcers, or signs of 
infection.  The assessment was possible erosive lichen 
planus.

In a November 1999 VA Form 9, the veteran argued that his VA 
examination should have been performed by an oral 
pathologist, as requested by the April 1998 remand, instead 
of by a dentist.  He noted that although he was rated under a 
diagnostic code for an external skin disorder, his disorder 
was an internal one.  With his November 1999 VA Form 9, he 
enclosed a November 4, 1999, statement from Dr. Wilson, a VA 
dental surgeon, who had treated him on June 2, 1999.  In that 
statement, Dr. Wilson noted that he had seen the veteran on 
three different occasions over the past several months, and 
had complained of a sore mouth and said that there were no 
exfoliative or exudative oral lesions, or tongue lesions.  
Dr. Wilson indicated that the symptoms included the 
following: bilateral mucosal interlacing white lines, i.e., 
Wickham's striae; keratotic plaques associated with the 
buccal gingiva of teeth #'s 18 and 31; and Wickham's striae 
involving the mucosa of the lower lip, which did not cross 
the wet-dry line.

In a December 1999 statement, Dr. Wilson noted that the 
veteran's lichen planus involved not only the buccal gingiva 
of teeth #'s 18 and 31, but also the mucosa of the anterior 
lower lip.

Dr. Howell performed a biopsy of the left posterior buccal 
mucosa behind the second molar in March 2000.  In the biopsy 
report, it was noted that, while lichen planus was still very 
prominent throughout the veteran's mouth, a slight thickening 
was present in the left buccal mucosa.  There was also 
prominent keratinization in that area.  A three-mm biopsy was 
obtained.  The sections of the biopsy revealed segments of 
the mucosa and underlying submucosa.  The submucosa was 
unremarkable.  On the surface, the epithelium exhibited some 
parakeratosis.  There were lymphocytes in the lamina propria, 
and in a few areas they had entered the epithelium.  Some 
minimal spiking was present, and the lymphocytes in the 
lamina propria area were concentrated around the basement 
membrane.  Only minimal liquefactive changes were seen in the 
basal cell layer.  No dysplasia was present.  In the sections 
studied, there was no evidence of malignancy.  The diagnosis 
was lichen planus.

In July 2000, the Board remanded the claim for further 
clarification regarding a Board hearing.  

The veteran withdrew his request for a Board hearing on 
August 11, 2000.  In a statement dated that same day, he said 
that his mouth was very sore, especially on the left side.  
He indicated that the soreness was daily, and that it had not 
improved with the regular use of medication and occasional 
injections of cortisone.  He reported that he had a chronic 
burning sensation throughout his mouth.  He noted that 
chewing food was difficult on the left side of his mouth, and 
that brushing his teeth was also painful, especially on his 
gums.  He said that any movement of the mouth caused pain on 
the left side.  He noted that he recently underwent a biopsy 
showing that the lichen planus had gone deep within the 
tissue area on the left side, and that it was the cause of 
the pain and soreness.  He admitted that itching, exudation, 
and oozing were not symptoms of his condition.  

With his statement, the veteran also enclosed a medical 
treatise.  In that treatise, it was noted that the reticular 
type of lichen planus was manifested by a pattern of lacy, 
white lines, whereas the erosive type of lichen planus was 
manifested by areas of ulceration in addition to a reticular 
pattern.  It was indicated that while the cause of lichen 
planus was unknown, the disorder was more common in people 
who were nervous or have suffered unusual stress.  It was 
also noted that the reticular form of the disease was 
ordinarily asymptomatic and required no treatment.  However, 
it was reported that the erosive or ulcerative variety of 
that disease was treated with topical steroids and that if 
the ulceration was too widespread to control, systemic 
prednisone was recommended for treatment.

In a statement submitted later that same month, he waived any 
consideration by the RO of the additional evidence that was 
submitted subsequent to the July 2000 remand.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection - which describes the present 
case - and a claim for an increased rating of a service 
connected disability.  Where entitlement to compensation has 
already been established, and an increase in disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, the rule of Francisco is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  Unlisted disabilities requiring 
rating by analogy will be coded with the first two digits 
being from the schedule provisions for the most closely 
related body part and the last two digits being "99."  
38 C.F.R. § 4.29 (2000).

The diagnostic code for rating eczema provides that a zero 
percent evaluation is warranted for slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  A 10 percent disability rating is warranted for 
exfoliation, exudation or itching, in an exposed surface or 
extensive area.  A 30 percent disability rating for eczema 
requires one of the following: constant exudation, constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent disability rating for eczema is warranted for a skin 
disorder that is manifested by (1) ulceration, extensive 
exfoliation, or crusting; and (2) systemic or nervous 
manifestations.  A 50 percent rating for eczema is also 
warranted for a skin disorder that is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

Injuries of the lips are rated on the basis of disfigurement 
of the face.  38 C.F.R. § 4.114, Diagnostic Code 7201 (2000).  
The diagnostic code for rating disfigurement of the face is 
Diagnostic Code 7800 (scars of the head, face, or neck).  
That diagnostic code provides that a 10 percent disability 
rating is warranted for a moderately disfiguring scar or 
scars.  A 30 percent evaluation requires severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating is warranted for a complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  When, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast or the like, a 10 percent 
disability rating may be increased to a 30 percent disability 
rating, a 30 percent disability rating may be increased to a 
50 percent disability rating, and a 50 percent disability 
rating may be increased to an 80 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).

Injuries of the mouth are rated on the bases of disfigurement 
and impairment of function of mastication.  38 C.F.R. 
§ 4.114, Diagnostic Code 7200 (2000).  For a complete, 
between angles, loss of the mandible, a 100 percent 
evaluation is warranted.  38 C.F.R. § 4.150, Diagnostic Code 
9901 (2000).  A loss of the mandible that is approximately 
one-half warrants a 30 percent disability rating when 
temporomandibular articulation is not involved, and a 50 
percent evaluation is warranted when temporomandibular 
articulation is involved.  38 C.F.R. § 4.150, Diagnostic Code 
9902 (2000).  10 and 30 percent disability ratings are 
warranted for moderate and severe nonunions of the mandible, 
respectively.  Such ratings are dependent upon the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9903 (2000).  Zero, 10 and 20 
percent evaluations are warranted for malunions of the 
mandible resulting in slight, moderate and severe 
displacements, respectively.  Such ratings are also dependent 
upon the degree of motion and relative loss of masticatory 
function.  38 C.F.R. § 4.150, Diagnostic Code 9904 (2000).  

Impairment of function of mastication can also be rated on 
the basis of limited motion of temporomandibular 
articulation.  Limited motion of the inter-incisal range is 
rated as the following: thirty-one to forty mm, 10 percent 
disability rating; twenty-one to thirty mm, 20 percent 
disability rating; eleven to twenty mm, 30 percent disability 
rating; and zero to ten mm, a 40 percent disability rating.  
A 10 percent evaluation is warranted for lateral excursion 
that is limited to zero to four mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2000).  

There are other diagnostic codes for evaluating scars.  
Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent evaluation.  Scars 
may also be rated on limitation of function of part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2000).

A 100 percent evaluation is warranted for malignant growths 
in the digestive system.  38 C.F.R. § 4.115, Diagnostic Code 
7343 (2000).  Benign growths in the digestive system will be 
rated based on interference with digestion.  38 C.F.R. 
§ 4.115, Diagnostic Code 7344 (2000).

Separate disabilities arising from a single disease entity 
are to be rated separately.  In particular, separate ratings 
may be warranted for disfigurement and pain from scars on the 
head, face, or neck.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994); 38 C.F.R. § 4.25(b) (2000).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Fanning v. Brown, 4 Vet. App. 225 (1993); 
38 C.F.R. § 4.14 (2000).

Service connection is warranted for a disability proximately 
due to or the result of a service-connected disorder, or 
where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  
38 C.F.R. § 3.310(a) (2000).  In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Analysis

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Since the RO satisfied the requirements of the new law, the 
veteran is not prejudiced by the Board proceeding with his 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained the relevant medical and lay evidence and afforded 
the veteran medical examinations.  The Board notes that the 
veteran argues that he should have been examined by an oral 
pathologist as required by the April 1998 remand.  However, 
the purpose of the examinations in conjunction with the April 
1998 remand was to determine what relationship, if any, 
existed between the lichen planus and service-connected PTSD.  
The issue on appeal at the time of the April 1998 remand was 
service connection, not the percentage rating.  Thus, the 
directives of that remand are not binding for the issue now 
on appeal, the rating of the disability.  Even though the 
February 5, 1999, VA fee-basis examination was conducted by a 
dental surgeon as opposed to an oral pathologist, that 
examination along with the other examinations are adequate 
for evaluating the current severity of the lichen planus.  
Thus, the Board finds that all evidence necessary for an 
equitable adjudication of the appellant's claim has been 
obtained and that the duty to assist the claimant is 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

Since the veteran's appeal is from the rating decision that 
granted service connection for lichen planus of the oral 
mucosa, consideration must be given to the applicability of 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).

The lichen planus is currently rated by analogy under 
Diagnostic Code 7806.  The record reflects that, since 
January 26, 1995, the veteran has had an erosive form of 
lichen planus on the left side of his mouth.  The two 
February 1999 VA fee-basis examiners described the ulceration 
as either tender or painful.  Although the medical records do 
not reflect that he had constant ulceration on the left side, 
erosion on that side has been frequently noted.  Furthermore, 
the medical treatise submitted by Dr. Howell in September 
1998 reveals that an erosive form of lichen planus is 
manifested by a dynamic process with weekly changing patterns 
of involvement.  In addition, a July 27, 1998 VA treatment 
record suggests that there were ulcerative lesions on the 
right side.  While the diagnosis by the February 5, 1999, VA 
fee-basis examiner was a reticular form of lichen planus on 
the right side, Dr. Wilson made an assessment of bilateral, 
erosive lichen planus on June 2, 1999.  Moreover, Dr. Wilson 
noted in his December 1999 statement that the lichen planus 
now involved the buccal gingiva of teeth #'s 18 and 31 and 
the mucosa of the anterior lower lip.  Thus, there is 
persuasive evidence that, since January 26, 1995, the lichen 
planus of the oral mucosa has been manifested by extensive 
lesions in the mouth, thereby warranting a 30 percent 
disability rating under Diagnostic Code 7806.

As for a 50 percent disability rating under Diagnostic Code 
7806, the medical evidence reveals that the lichen planus of 
the oral mucosa is manifested by ulceration.  However, the 
disorder is not systemic.  It is limited to the inside of the 
mouth.  Also, there is no evidence of nervous manifestations.  
A neurological disorder has not been diagnosed and although 
he veteran has PTSD, a psychiatric disorder, it is not a 
manifestation of the lichen planus.  Rather, the lichen 
planus was aggravated by the PTSD.  Thus, the preponderance 
of the competent and probative evidence is against a finding 
that, since January 26, 1995, lichen planus of the oral 
mucosa has been manifested by (1) ulceration, extensive 
exfoliation, or crusting; and (2) systemic or nervous 
manifestations. 

A 50 percent disability rating under Diagnostic Code 7806 is 
also warranted for a disorder that is exceptionally 
repugnant.  In this case, the lichen planus is limited to the 
inside of the veteran's mouth.  The photographs taken in 
conjunction with the February 5, 1999, VA fee-basis 
examination reflect that the outside of the lips was not 
affected.  Dr. Wilson noted in his November 4, 1999, 
statement, that the lichen planus involved the mucosa of the 
lower lip, but that it did not cross the wet-dry line.  In 
other words, the lichen planus does not involve the exterior 
portion of the lips and is not in an ordinarily visible area 
of the lips.  Thus, there is no persuasive evidence that, 
since January 26, 1995, the lichen planus of the oral mucosa 
has exceptionally repugnant and the criteria for a 50 percent 
disability rating under Diagnostic Code 7806 have not been 
met.

As previously noted, in the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  Thus, the next question is what is the 
baseline degree of disability that would exist without 
aggravation by PTSD.  On the one hand, the February 5, 1999, 
VA fee-basis examiner concluded that while the veteran's oral 
lichen planus paralleled his level of stress, the 
manifestations were within the normal range of variation 
typically seen with that condition.  He opined that the 
degree of aggravation had not caused either a significant 
shift in the expected course of the condition, or any 
medically significant increase in treatment.  

However, the medical evidence reflects that the veteran's 
lichen planus has worsened since the February 5, 1999, VA 
fee-basis examination.  At the time of that examination, 
there was only one area of ulceration, which was immediately 
adjacent to tooth #18.  The diagnosis was bilateral lichen 
planus, with an erosive form on the left side and a reticular 
form on the right.  On June 2, 1999, Dr. Wilson made an 
assessment of bilateral, erosive-type lichen planus.  In his 
November 4, 1999, statement, Dr. Wilson noted that keratotic 
plaques were associated not only with the buccal gingiva of 
tooth # 18, but also with the buccal gingiva of tooth #31.  
In other words, the lichen planus had spread to another 
tooth.  Thus, the February 5, 1999, VA fee-basis examiner's 
opinion on the initial baseline manifestations of the lichen 
planus is now of limited probative value.  In addition, the 
February 1, 1999, VA fee-basis examiner, a dermatologist, 
noted that stress, tension and fatigue could help perpetuate 
lichen planus for years.  Giving the veteran the benefit of 
the doubt as required by 38 C.F.R. § 4.3, the Board finds 
that since January 26, 1995, the baseline degree of 
disability that would exist without aggravation by PTSD has 
been symptoms akin to slight, if any, exfoliation, exudation 
or itching on a nonexposed surface or small area.  In other 
words, since January 26, 1995, the degree of disability that 
would exist without such aggravation would warrant no more 
than a zero percent disability rating.  Therefore, an initial 
30 percent disability rating under Diagnostic Code 7806 for 
lichen planus of the oral mucosa, effective from January 26, 
1995, is warranted.

Since the lichen planus involves the mucosa of the anterior 
lower lip, the next question is whether a higher rating is 
warranted under Diagnostic Code 7201, which provides that 
injuries of the lips will be rated on the basis of 
disfigurement of the face.  Even though lichen planus is a 
disease as opposed to an injury of the lips, the applicable 
diagnostic code for rating disfigurement of the face is 
Diagnostic Code 7800.  As previously noted, Dr. Wilson 
indicated in his November 4, 1999, statement that the lichen 
planus did not cross the wet-dry line of the lips.  In other 
words, there is no external disfigurement.  Thus, there 
evidence does not show that lichen planus of the oral mucosa 
is even moderately disfiguring as contemplated by a 10 
percent disability rating under Diagnostic Code 7800.  
Accordingly, a higher evaluation on the basis of 
disfigurement of the face is not warranted.  Similarly, 
without any external disfigurement, a separate rating is not 
warranted for disfigurement.  See 38 C.F.R. § 4.14, 4.25(b).

The next matter is whether a higher rating is warranted under 
Diagnostic Code 7200 (injuries of the mouth).  Although 
lichen planus is a disease rather than an injury of the 
mouth, Diagnostic Code 7200 provides that injuries of the 
mouth will be rated on disfigurement and impairment of 
function of mastication.  To the extent that the lichen 
planus is considered a benign growth in the mouth, it will be 
rated based on interference with digestion, i.e., impairment 
of function of mastication. See 38 C.F.R. § 4.115, Diagnostic 
Code 7344.  For the same reasons as noted above, a higher or 
separate rating is not warranted on the basis of 
disfigurement.  As for impairment of function of mastication, 
a 10 percent evaluation is warranted when the motion of the 
inter-incisal range is limited to thirty-one to forty mm or 
when lateral excursion is limited to zero to four mm.  See 
38 C.F.R. § 4.150, Diagnostic Code 9905.  At the time of the 
February 5, 1999, VA fee-basis examination by a dental 
surgeon, the veteran was able to open his jaw to only forty 
mm.  The lateral shifting was ten mm, bilaterally.  Even if 
such limited motion of the temporomandibular articulation 
were related to the lichen planus, it would only warrant a 10 
percent disability rating.  There is also no evidence of any 
loss of the mandible, which is required for a rating in 
excess of 30 percent.  See 38 C.F.R. § 4.150, Diagnostic 
Codes 9901-02.  Therefore, a higher rating based on 
impairment of function of mastication is not warranted.  
Likewise, although the veteran has complained of pain with 
chewing, a separate rating on the basis of impairment of 
function of mastication is not warranted because any pain 
from chewing is not a separate disability from the one 
currently rated under Diagnostic Code 7806.  See 38 C.F.R. 
§ 4.14, 4.25(b).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher or separate disability evaluation.  Specifically, the 
veteran does not have oral carcinoma.  See 38 C.F.R. § 4.115, 
Diagnostic Code 7343.  Also, a higher or separate rating 
would not be warranted if the lichen planus were rated as 
analogous to a scar under Diagnostic Codes 7803 and 7804.  To 
the extent that the lichen planus is considered scarring of 
the mouth, that disability is not a separate disability from 
the one currently rated under Diagnostic Code 7806.  See 
38 C.F.R. § 4.14, 4.25(b).


ORDER

An initial rating of 30 percent for lichen planus of the oral 
mucosa, effective from January 26, 1995, is granted, subject 
to regulations governing the payment of monetary benefits.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

